Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 4/16/21 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because no English translation has been provided for the non-patent literature.  It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).

Claim Objections
Claims 3, 24 and 26 are objected to because of the following informalities:  
Regarding claim 3 “that affixed” should read “that are affixed”
Applicant is advised that should claim 24 be found allowable, claim 26 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 7- 10, 21 and 27-30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kamradt (US 2018/0207382 as cited on Applicant’s IDS), hereinafter Kamradt.
Regarding claim 1, Kamradt teaches a tracheostoma valve (Figs. 1-8), comprising:
a housing (Fig. 8: housing 18 and 216) having a first opening (Fig. 8: opening at bottom of 216 to aperture on 24) that is adapted to open to a tracheostoma (Fig. 8) and a second opening that opens to ambient (Fig. 8: Opening at top of 18);
a closure member disposed in the housing (Fig. 8: 22) and adapted to close one of the first opening and the second opening (paragraph 33); and
a flexible membrane (Fig. 8: 230, paragraph 48) including a first region (Fig. 8: 232) connected to the closure member (Paragraph 48, disk 22 is secured to the membrane) and a plurality of legs extending from the first region (Fig. 8: legs 234) and connected to the housing (Paragraph 48, each arm 234 is secured to tips 222 on the housing (Fig. 8).

Regarding claim 7, Kamradt teaches the tracheostoma valve according to claim 1, and further teaches comprising a heat and moisture exchanger disposed in the housing between the first opening and the second opening. (Fig. 8: 90)

Regarding claim 8, Kamradt teaches the tracheostoma valve according to claim 1, and further teaches wherein the housing includes a lower housing portion defining the first opening (Fig. 8: 216) and an upper housing portion (Fig. 8: 18) movably attached to the lower housing portion (paragraph 44, Figs 3-6) and defining the second opening (Fig. 8).

Regarding claim 9, Kamradt teaches the tracheostoma valve according to claim 8, and further teaches wherien the flexible membrane is connected to the lower housing portion of the housing.(Paragraph 48, connected to tips 222 which are part of lower housing)

Regarding claim 10, Kamradt teaches the tracheostoma valve according to claim 8, and further teaches wherien the upper housing portion is axially movable relative to the lower housing portion. (Paragraph 42, paragraph 44, the cap 18 may be rotated relative to the housing to increase or decrease the length of the passage 50)

Regarding claim 21, Kamradt teaches a tracheostoma valve (Figs. 1-8), comprising:
a housing (Fig. 8: housing 18 and 216) having a first opening (Fig. 8: opening at bottom of 216 to aperture on 24) that is adapted to open to a tracheostoma (Fig. 8) and a second opening that opens to ambient (Fig. 8: Opening at top of 18); and
a flexible membrane (Fig. 8: 230, paragraph 48) including a center region (Fig. 8:232) adapted to close one of the first opening and the second opening  (Paragraph 33) and a plurality of legs extending from the center region (Fig. 8: 234) and connected to the housing. (Paragraph 48, each arm 234 is secured to tips 222 on the housing Fig. 8)

Regarding claim 27, Kamradt teaches the tracheostoma valve according to claim 21, and further teaches comprising a heat and moisture exchanger disposed in the housing between the first opening and the second opening. (Fig. 8: 90)

Regarding claim 28, Kamradt teaches the tracheostoma valve according to claim 21, and further teaches wherein the housing includes a lower housing portion defining the first opening (Fig. 8: 216) and an upper housing portion (Fig. 8: 18) movably attached to the lower housing portion (paragraph 44, Figs 3-6) and defining the second opening (Fig. 8).

Regarding claim 29, Kamradt teaches the tracheostoma valve according to claim 28, and further teaches wherien the flexible membrane is connected to the lower housing portion of the housing.(Paragraph 48, connected to tips 222 which are part of lower housing)

Regarding claim 30, Kamradt teaches the tracheostoma valve according to claim 28, and further teaches wherien the upper housing portion is axially movable relative to the lower housing portion. (Paragraph 42, paragraph 44, the cap 18 may be rotated relative to the housing to increase or decrease the length of the passage 50)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Kamradt in view of Mantz (US Pat. No. 6,527,011), hereinafter Mantz. 
Regarding claim 2, Kamradt teaches the tracheostoma valve according to claim 1, but does not teach wherien the plurality of legs have a spiral shape.
However, Mantz teaches a flexible ring for a valve (Figs. 5B, 6A, 6B) with a plurality of legs which have a spiral shape. (fig. 6B: 64)
It would have been obvious to a person of ordinary skill in the art prior to the filing date of the invention to have substituted the legs of Kamradt with the spiral legs of Mantz since Mantz teaches that the legs may be straight as shown in Fig. 6A or may be replaced with spiral legs as shown in fig 6B and either configuration will give the predictable result of providing a flexible leg. (Col. 8: lines 43-51)

Regarding claim 11, Kamradt teaches the tracheostoma valve according to claim 1, but does not teach wherein the plurality of legs are connected to a circumferential ring anchored within the housing.
However, Mantz teaches a flexible ring for a valve (Figs. 5B, 6A, 6B) with a plurality of legs (Figs. 6A, 6B: 64) which are connected to a circumferential ring anchored within the housing. (Fig. 6A: 62, Col. 8: lines 43-46 ring portion 62 attaches to valve housing 12)
It would have been obvious to a person of ordinary skill in the art to have substituted the legs directly attached to the posts as taught by Kamradt with a ring attached to the housing as taught by Tabor since this would still provide the predictable result of a secure attachment to the housing.

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Kamradt in view of Mantz and further in view of Tabor (US pat. No. 4,325,366 as cited on Applicant’s IDS), hereinafter Tabor. 
Regarding claim 3, Kamradt in view of Mantz teaches the tracheostoma valve according to claim 2, Kamradt further teaches wherein the plurality of legs are connected to the housing by a plurality of respective pegs that affixed to an end of the plurality of legs. (paragraph 48, Fig. legs attached to tips 222)
Kamradt is silent as to how the leg is attached to the peg.
 However, using a hole and peg to attach a membrane is well-known. Tabor teaches a valve where the membrane (Fig. 1: 36) is attached by hole fitted over a peg (Fig. 1:34).
Therefore the combination of Kamradt in view of Mantz with Tabor teaches a plurality of legs which are connected to the housing by a plurality of respective pegs affixed to an end of the plurality of legs.
 It would have been obvious to a person of ordinary skill in the art prior to the filing date of the invention to have provided Kamradt in view of Mantz with the hole to attach to the peg since this is a well-known method of attaching to a post or peg as shown by the Tabor reference and would provide the predictable result of retaining the leg to the peg.

Regarding claim 4, Kamradt in view of Mantz and Tabor teaches the tracheostoma valve according to claim 3, and Kamradt further teaches wherein the plurality of pegs (Fig. 8: ends 22) are disposed on a respective end one of a plurality of posts (Fig. 8: disposed on the ends of beams 220, paragraph 48) within the housing. (Fig. 8)

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Kamradt in view of Tabor (US pat. No. 4,325,366), hereinafter Tabor. 
Regarding claim 5, Kamradt teaches the tracheostoma valve according to claim 1 and further teaches wherein the plurality of legs are connected to the housing by a plurality of respective pegs that affixed to an end of the plurality of legs. (paragraph 48, Fig. legs attached to tips 222)
Kamradt is silent as to how the leg is attached to the peg.
 However, using a hole and peg to attach a membrane is well-known Tabor teaches a valve where the membrane (Fig. 1: 36) is attached by a hole fitted over a peg (Fig. 1:34).
Therefore the combination of Kamradt with Tabor teaches a plurality of legs which are connected to the housing by a plurality of respective pegs affixed to an end of the plurality of legs.
 It would have been obvious to a person of ordinary skill in the art prior to the filing date of the invention to have provided Kamradt with the hole to attach to the peg since this is a well-known method of attaching to a post or peg as shown by the Tabor reference and would provide the predictable result of retaining the leg to the peg.

Regarding claim 6, Kamradt in view of Tabor teaches the tracheostoma valve according to claim 5, and Kamradt further teaches wherein the plurality of pegs (Fig. 8: ends 22) are disposed on a respective end one of a plurality of posts (Fig. 8: disposed on the ends of beams 220, paragraph 48) within the housing. (Fig. 8)

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Kamradt in view of Mantz (US Pat. No. 6,527,011), hereinafter Mantz. 
Regarding claim 12, Kamradt teaches a tracheostoma valve (Figs. 1-8) comprising:
a housing (Fig. 8: housing 18 and 216) having a first opening (Fig. 8: opening at bottom of 216 to aperture on 24) that is adapted to open to a tracheostoma (Fig. 8) and a second opening that opens to ambient (Fig. 8: Opening at top of 18);
a closure member disposed in the housing (Fig. 8: 22) and adapted to close one of the first opening and the second opening (paragraph 33); and
a flexible membrane (Fig. 8: 230, paragraph 48) including a first region (Fig. 8: 232) connected to the closure member (Paragraph 48, disk 22 is secured to the membrane) and a plurality of legs extending from the first region (Fig. 8: legs 234) and connected to the housing (Paragraph 48, each arm 234 is secured to tips 222 on the housing (Fig. 8).
Kamradt does not teaches a plurality of spiral shaped legs extending from the first region and connected to the housing.
However, Mantz teaches a flexible ring for a valve (Figs. 5B, 6A, 6B) with a plurality of legs which has a spiral shape. (fig. 6B: 64)
It would have been obvious to have substituted the legs of Kamradt with the spiral legs of Mantz since Mantz teaches that the legs may be straight as shown in Fig. 6A or may be replaced with spiral legs as shown in fig 6B and either configuration will give the predictable result of providing a flexible leg. (Col. 8: lines 43-51)

Regarding claim 15, Kamradt teaches the tracheostoma valve according to claim 12, and Kamradt further teaches comprising a heat and moisture exchanger disposed in the housing between the first opening and the second opening. (Fig. 8: 90)

Regarding claim 16, Kamradt in view of Mantz teaches the tracheostoma valve according to claim 12, and Kamradt further teaches wherein the housing includes a lower housing portion defining the first opening (Fig. 8: 216) and an upper housing portion (Fig. 8: 18) movably attached to the lower housing portion (paragraph 44, Figs 3-6) and defining the second opening (Fig. 8).

Regarding claim 17, Kamradt in view of Mantz teaches the tracheostoma valve according to claim 16, and further teaches wherien the flexible membrane is connected to the lower housing portion of the housing.(Paragraph 48, connected to tips 222 which are part of lower housing)

Regarding claim18, Kamradt in view of Mantz teaches the tracheostoma valve according to claim 16, and Kamradt further teaches wherien the upper housing portion is axially movable relative to the lower housing portion. (Paragraph 42, paragraph 44, the cap 18 may be rotated relative to the housing to increase or decrease the length of the passage 50)

Regarding claim 19, Kamradt in view of Mantz teaches the tracheostoma valve according to claim 12, and Mantz further teaches wherien the plurality of spiral shaped legs (Fig. 6B: 64) are connected to a circumferential ring (Fig. 6B: 62) anchored within the housing. (Col. 8: lines 43-46 ring portion 62 attaches to valve housing 12)
It would have been obvious to a person of ordinary skill in the art to have substituted the legs directly attached to the posts as taught by Kamradt with a ring attached to the housing as taught by Tabor since this would provide the predictable result of a secure attachment to the housing.

Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kamradt in view of Mantz and further in view of Tabor (US pat. No. 4,325,366), hereinafter Tabor. 
Regarding claim 13, Kamradt in view of Mantz teaches the tracheostoma valve according to claim 12, Kamradt further teaches wherein the plurality of legs are connected to the housing by a plurality of respective pegs that affixed to an end of the plurality of legs. (paragraph 48, Fig. legs attached to tips 222)
Kamradt is silent as to how the leg is attached to the peg.
 However, using a hole and peg to attach a membrane is well-known. Tabor teaches a valve where the membrane (Fig. 1: 36) is attached by a hole fitted over a peg (Fig. 1:34).
Therefore the combination of Kamradt in view of Mantz with Tabor teaches a plurality of legs which are connected to the housing by a plurality of respective pegs affixed to an end of the plurality of legs.
 It would have been obvious to a person of ordinary skill in the art prior to the filing date of the invention to have provided Kamradt in view of Mantz with the hole to attach to the peg since this is a well-known method of attaching to a post or peg as shown by the Tabor reference and would provide the predictable result of retaining the leg to the peg.

Regarding claim 14, Kamradt in view of Mantz teaches the tracheostoma valve according to claim 13, Kamradt further teaches wherein the plurality of pegs (Fig. 8: ends 22) are disposed on a respective end one of a plurality of posts (Fig. 8: disposed on the ends of beams 220, paragraph 48) within the housing. (Fig. 8)

Claims 20, 22 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Kamradt in view of Mantz (US Pat. No. 6,527,011), hereinafter Mantz. 
Regarding claim 20, Kamradt teaches  an adjustable tracheostoma valve (Figs. 1-8), comprising:
a housing (Fig. 8: housing 18 and 216)  having a first opening (Fig. 8: opening at bottom of 216 to aperture on 24) that is adapted to open to a tracheostoma (Fig. 8) and a second opening that opens to ambient (Fig. 8: Opening at top of 18), wherien the housing includes a lower housing portion defining the first opening (Fig. 8: 216) and an upper housing portion (Fig. 8: 18) movably attached to the lower housing portion (Paragraph 42, paragraph 44, the cap 18 may be rotated relative to the housing to increase or decrease the length of the passage 50) and defining the second opening (Fig. 8);
a closure member disposed in the housing (Fig. 8:22) and adapted to close the second opening (paragraph 33);
a flexible membrane (Fig. 8: 230, paragraph 48) including a first region (Fig. 8: 232) connected to the closure member (Paragraph 48, disk 22 is secured to the membrane) and a plurality of legs extending from the first region (Fig. 8: legs 234) and connected to the housing (Paragraph 48, each arm 234 is secured to tips 222 on the housing (Fig. 8) and 
a heat and moisture exchanger disposed in the housing between the first opening and the second opening (Fig. 8: 90).
Kamradt does not teach a plurality of spiral shaped legs extending from the first region and connected to the housing. 
 However, Mantz teaches a flexible ring for a valve (Figs. 5B, 6A, 6B) with a plurality of legs which has a spiral shape. (fig. 6B: 64)
It would have been obvious to have substituted the legs of Kamradt with the spiral legs of Mantz since Mantz teaches that the legs may be straight as shown in Fig. 6A or may be replaced with spiral legs as shown in fig 6B and either configuration will give the predictable result of providing a flexible leg. (Col. 8: lines 43-51)

Regarding claim 22, Kamradt in view of Mantz teaches the tracheostoma valve according to claim 21, but does not disclose wherien the plurality of legs have a spiral shape.
However, Mantz teaches a flexible ring for a valve (Figs. 5B, 6A, 6B) with a plurality of legs which has a spiral shape. (fig. 6B: 64)
It would have been obvious to have substituted the legs of Kamradt with the spiral legs of Mantz since Mantz teaches that the legs may be straight as shown in Fig. 6A or may be replaced with spiral legs as shown in fig 6B and either configuration will give the predictable result of providing a flexible leg. (Col. 8: lines 43-51)

Regarding claim 31, Kamradt teaches the tracheostoma valve according to claim 21, but does not teaches wherein the plurality of legs are connected to a circumferential ring anchored within the housing.
However, Mantz teaches a flexible ring for a valve (Figs. 5B, 6A, 6B) with a plurality of legs (Figs. 6A, 6B: 64) which are connected to a circumferential ring anchored within the housing. (Fig. 6A: 62, Col. 8: lines 43-46 ring portion 62 attaches to valve housing 12)
It would have been obvious to a person of ordinary skill in the art prior to the filing date of the invention to have substituted the legs directly attached to the posts as taught by Kamradt with a ring attached to the housing as taught by Tabor since this would still provide the predictable result of a secure attachment to the housing.

Claims 23, 24 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Kamradt in view of Mantz and further in view of Tabor (US pat. No. 4,325,366), hereinafter Tabor. 
Regarding claim 23, Kamradt in view of Mantz teaches the tracheostoma valve according to claim 22, Kamradt further teaches wherein the plurality of legs are connected to the housing by a plurality of respective pegs that affixed to an end of the plurality of legs. (paragraph 48, Fig. legs attached to tips 222)
Kamradt is silent as to how the leg is attached to the peg.
 However, using a hole and peg to attach a membrane is well-known. Tabor teaches a valve where the membrane (Fig. 1: 36) is attached by a hole fitted over a peg (Fig. 1:34).
Therefore the combination of Kamradt in view of Mantz with Tabor teaches a plurality of legs which are connected to the housing by a plurality of respective pegs affixed to an end of the plurality of legs.
 It would have been obvious to a person of ordinary skill in the art prior to the filing date of the invention to have provided Kamradt in view of Mantz with the hole to attach to the peg since this is a well-known method of attaching to a post or peg as shown by the Tabor reference and would provide the predictable result of retaining the leg to the peg.

Regarding claims 24 and 26, Kamradt in view of Mantz and Tabor teaches the tracheostoma valve according to claim 23, and Kamradt further teaches wherein the plurality of pegs (Fig. 8: ends 22) are disposed on a respective end one of a plurality of posts (Fig. 8: disposed on the ends of beams 220, paragraph 48) within the housing. (Fig. 8)

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Kamradt in view of Tabor (US pat. No. 4,325,366), hereinafter Tabor. 
Regarding claim 25, Kamradt teaches the tracheostoma valve according to claim 21, and further teaches wherein the plurality of legs are connected to the housing by a plurality of respective pegs that affixed to an end of the plurality of legs. (paragraph 48, Fig. legs attached to tips 222)
Kamradt is silent as to how the leg attached to the peg.
 However, using a hole and peg to attach a membrane is well-known. Tabor teaches a valve where the membrane (Fig. 1: 36) is attached by hole fitted over a peg (Fig. 1:34).
Therefore the combination of Kamradt with Tabor teaches a plurality of legs which are connected to the housing by a plurality of respective pegs affixed to an end of the plurality of legs.
 It would have been obvious to a person of ordinary skill in the art prior to the filing date of the invention to have provided Kamradt with the hole to attach to the peg since this is a well-known method of attaching to a post or peg as shown by the Tabor reference and would provide the predictable result of retaining the leg to the peg.

Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Kamradt in view of Mantz (US Pat. No. 6,527,011), hereinafter Mantz. 
Regarding claim 32, Kamradt teaches an adjustable tracheostoma valve (Figs. 1-8), comprising: 
a housing (Fig. 8: housing 18 and 216) ) having a first opening (Fig. 8: opening at bottom of 216 to aperture on 24) that is adapted to open to a tracheostoma (Fig. 8) and a second opening that opens to ambient (Fig. 8: Opening at top of 18), wherien the housing includes a lower housing portion defining the first opening (Fig. 8: 216) and an upper housing portion (Fig. 8: 18) movably attached to the lower housing portion (Paragraph 42, paragraph 44, the cap 18 may be rotated relative to the housing to increase or decrease the length of the passage 50) and defining the second opening (Fig. 8);
a flexible membrane (Fig. 8: 230, paragraph 48) including a center region (Fig. 8:232) adapted to close one of the first opening and the second opening  (Paragraph 33) and a plurality of legs extending from the center region (Fig. 8: 234) and connected to the housing. (Paragraph 48, each arm 234 is secured to tips 222 on the housing (Fig. 8); and 
a heat and moisture exchanger disposed in the housing between the first opening and the second opening. (Fig. 8: 90)
Kamradt does not teach a plurality of spiral shaped legs extending from the center region and connected to the housing.
However, Mantz teaches a flexible ring for a valve (Figs. 5B, 6A, 6B) with a plurality of legs which has a spiral shape. (fig. 6B: 64)
It would have been obvious to have substituted the legs of Kamradt with the spiral legs of Mantz since Mantz teaches that the legs may be straight as shown in Fig. 6A or may be replaced with spiral legs as shown in fig 6B and either configuration will give the predictable result of providing a flexible leg. (Col. 8: lines 43-51)

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARGARET M LUARCA whose telephone number is (303)297-4312.  The examiner can normally be reached on 6:00 am - 3:00 pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Yao can be reached on 571-272-1224.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARGARET M LUARCA/Primary Examiner, Art Unit 3785